



COURT OF APPEAL FOR ONTARIO

CITATION:
CIBC Mortgages
    Inc. v. Jankowski, 2013 ONCA 94

DATE: 20130212

DOCKET: C56350

Goudge, Cronk and Armstrong JJ.A.

BETWEEN

CIBC Mortgages Inc.

Plaintiff (Respondent)

and

Jo-Anne Jankowski

Defendant (Appellant)

Kalman Zamkanei, for the appellant

Doug Bourassa, for the respondent

Heard: February 7, 2013

On appeal from the order/judgment of Justice Belleghem of
    the Superior Court of Justice, dated November 21, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the motion judge that there was nothing in the record
    before him that would raise a viable defence. Moreover, it is clearly implicit
    in his reasons that the motion judge considered the interests of justice in
    reaching his conclusion. There is no basis for us to interfere with it.

[2]

The appeal must be dismissed. Costs to the respondent fixed at $3,500
    all inclusive.


